DETAILED ACTION
Applicant’s response, 31 Oct. 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority 
The effective filing date of the claimed invention is 17 Oct. 2014.

Status of Claims
Claims 2-3, 8, 13-14, and 19 are cancelled.
Claims 1, 4-7, 9-12, 15-18, and 20-22 are pending.
Claims 1, 4-7, 9-12, 15-18, and 20-22 are rejected.
Claims 17-18 are objected to.

Priority 
The effective filing date of the claimed invention is 17 Oct. 2014.

Claim Objections
The objection to claims 1, 9, 12, and 17-18 in the Office action mailed 02 Aug. 2022 has been withdrawn in view of claim amendments received 31 Oct. 2022.
Claims 17-18 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 17-18 recite “The system of claim 15/17, wherein the processor is further to….”, which is nonsensical. To increase clarity, the claims should be amended to recite “The system of claim 15/17, wherein the processor is further configured to…”. 
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 31 Oct. 2022 regarding the claim objections at pg. 8, para. 4 to pg. 9, para. 4 have been fully considered but they do not pertain to the newly recited claim objections set forth above.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1, 4-12, and 15-22 under 35 U.S.C. 112(a) in the Office action mailed 28 Jan. 2022 has been withdrawn in view of claim amendments and/or cancellations received 31 Oct. 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-7, 9-12, 15-18, and 20-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 12 recite “…(ii) performing regression analysis on the plurality of common gene targets, resulting in one set of regression parameters….; (iii) identifying a plurality of possible candidate features that may predict the each regression parameter in the one set of regression parameters; (iv) selecting, based on the identifying, at least one of the plurality of possible candidate features that best predicts the regression parameters in the one set of regression parameters, wherein selecting comprises identifying which of the plurality of candidate features is best correlated with the regression parameters in the one set of regression parameters…”. Accordingly, claims 1 and 12 involve performing regression to determine a single a set of regression parameters and then identifying one or more features that are best correlated with the regression parameters within the single set of regression parameters. 
Applicant’s specification discloses at para. [0037]-[0040] that for each sample in a set of N training samples, N sets of regression parameters, r, are outputted. At para. [0041], Applicant’s specification discloses that candidate features, such as mean expression, mean normalized probe intensity, etc., are selected that are good predictors for the regression parameters, and at para. [0043]-[0044] discloses that these identified candidate features are used to predict the regression model parameters r in a model, γ, for each sample. Then at para. [0057] and FIG. 7, Applicant’s specification further discloses that mean expression level can be used as a predictor or the slope and intercept of the regression model, with a model fit through many data points, each consisting of a slope value and a mean expression value (e.g. see FIG. 7, (a)). Accordingly, Applicant’s specification discloses the model for predicting the regression parameters using candidate features involves multiple data points for each regression parameter, as shown in FIG. 7 (e.g. there are many slope parameter values correlated with many mean expression values in FIG. 7 (a); given there is a set of regression parameters per sample of the training samples, each data point in FIG. 7 is understood to correspond to a single sample of the set of samples. However, Applicant’s specification does NOT provide support for identifying a plurality of possible candidate features that may predict the one set of regression parameters (e.g. there is one slope value and one intercept value) based on which candidate features are best correlated with the one set of regression parameters. Instead, Applicant’s specification discloses the use of a set of training samples, with a set of regression parameters per training sample (i.e. a plurality of sets of regression parameters, rather than one set), and determining candidate features that predict each regression parameter (e.g. slope, intercept, etc.)  within the sets of regression parameters. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation “…(ii) performing regression analysis on the plurality of common gene targets, resulting in one set of regression parameters….; (iii) identifying a plurality of possible candidate features that may predict the each regression parameter in the one set of regression parameters; (iv) selecting, based on the identifying, at least one of the plurality of possible candidate features that best predicts the regression parameters in the one set of regression parameters, wherein selecting comprises identifying which of the plurality of candidate features is best correlated with the regression parameters in the one set of regression parameters…”  recited in claims 1 and 12 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 31 Oct. 2022 regarding the 35 U.S.C. 112(a) at pg. 9, para. 4 to pg. 10, para. 2 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(a) set forth above.


Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4-12, and 15-22 under 35 U.S.C. 112(b) in the Office action mailed 02 Aug. 2022 has been withdrawn in view of claim amendments and/or cancellations received 31 Oct. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 4, and claims dependent therefrom, are indefinite for recitation of “…(a)…the transformed gene expression data…”. Claim 4 previously recites “…transforming, using the processor, the second set of first gene expression data for the first plurality of genes…to generate transformed expression data of the second type”. Claim 1, from which claim 4 depends, recites “…transforming the set of first gene expression data, using the constructed primary model, to generate transformed expression data of the second type”. Therefore, it is unclear if “the transformed gene expression data” in step (a) of claim 4 is intended to refer to the transformed expression data of the second type generated from the second set of first gene expression data in claim 4 or the transformed expression data of the second type generated from the set of first gene expression data in claim 1. As such, the metes and bounds of the claims are unclear. Dependent claims 5-6 also recite “…at least some of the transformed gene expression data” and therefore are indefinite for the same reasons discussed above for claim 4. For purpose of examination, claim 4 is interpreted to mean that “the transformed gene expression data” refers to the   transformed expression data of the second type generated from the second set of first gene expression data. To overcome the rejection, claim 4 can be amended to recite “…transforming…to generate a second set of transformed expression data of the second type; and…(a) at least some of the second set of transformed expression data of the second type”. Claims 5-6 can be amended in a similar manner.

Response to Arguments
Applicant's arguments filed 31 Oct. 2022 regarding the 35 U.S.C. 112(b) at pg. pg. 10, para. 3 to pg. 11, para. 2 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 8 and 19 under 35 U.S.C. 112(d) in the Office action mailed 02 Aug. 2022 has been withdrawn in view of the cancellation of these claims received 31 Oct. 2022.


Claim Rejections - 35 USC § 101
The rejection of claims 8 and 19 under 35 U.S.C. 101 in the Office action mailed 02 Aug. 2022 has been withdrawn in view of the cancellation of these claims received 31 Oct. 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 9-12, 15-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly cited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 12 being representative) is directed to a method and system for transforming gene expression data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 12 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
constructing/construct…. a primary model utilizing sample expression data configured to transform gene expression data obtained from the gene expression data analysis platform of the first or second type to the other type, comprising the steps of:
(i) identifying a plurality of common gene targets between the set of first gene expression data and the set of second gene expression data, wherein the plurality of common gene targets is a subset of the first and second plurality of genes, and wherein the subset is fewer than all of the first and second plurality of genes;
(ii) performing regression analysis on the plurality of common gene targets, resulting in one set of regression parameters for the set of first gene expression data and the set of second gene expression data; 
(iii) identifying a plurality of possible candidate features that may predict each regression parameter in the one set of regression parameters;
(iv) selecting, based on the identifying, at least one of the plurality of possible candidate feature that best predicts the regression parameters in the one set of regression parameters, wherein selecting comprises identifying which of the plurality of possible candidate features is best correlated with the regression parameters in the one set of regression parameters; 
 (iv) identifying a primary model for sample-wise data transformation associated with each of the at least one selected candidate features; and
transforming the set of first gene expression data, using the constructed primary model, to generate transformed expression data of the second type.
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the steps of constructing a primary model by identifying a plurality of common gene targets, performing regression analysis, identifying a plurality of possible candidate features, selecting at least one of the plurality of possible candidate features by identifying which of the plurality of possible candidate features is best correlated with the sets regression parameters, and identifying a primary model fall under the mental process grouping of abstract ideas. Specifically, identifying common gene targets between two sets of gene expression data involves comparing two data sets, which can be practically performed in the mind. Furthermore, performing regression analysis each of the plurality of common gene targets (e.g. two gene targets) includes the addition of weighted variables for each gene target, which can be practically performed in the mind or aided with pen and paper.  Identifying a plurality of possible candidate features and selecting candidate features from the possible candidate features that are best correlated with the sets of regression parameters involves analyzing the association of candidate features with regression parameters, which can be practically performed in the mind. Then identifying a primary model associated with the selected feature amounts to a mere analysis of data, which is recited at a high level of generality such that the steps can be practically performed in the mind or with pen and paper. Last, applying the primary model to the first set of first gene expression data to generate transformed gene expression data involves, for example, applying a linear regression model by performing addition and multiplication with the fist gene expression data to generate expression data of the second type, which can be practically performed in the mind. That is, other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. See MPEP 2106.04(a)(2) III B.  Therefore, these limitations recite a mental process.
Furthermore, the steps of constructing a primary model, performing regression analysis,  identifying which of the plurality of possible candidate features is best correlated with the one set of regression parameters, and transforming the set of first gene expression data, using the constructed primary model, to generate transformed expression data of the second type further recite a mathematical concept. As discussed above, the broadest reasonable interpretation of performing regression analysis includes linear regression models, which requires performing mathematical calculations (e.g. the addition of weighted variables). Furthermore, the constructed primary model for transforming gene expression data from a first type to a second type recites a mathematical relationship, given the model represents the mathematical relationship between the two types of data sets. Similarly, identifying which possible candidate features is best correlated with the set of regression parameters requires calculating the correlation (i.e. r) between the features and regression parameters, which amounts to a textual equivalent to performing mathematical calculations. Last, as discussed above, the broadest reasonable interpretation of applying the constructed primary model to transform the first gene expression data involves applying a linear regression model, which requires performing the addition of weighted variables and thus amounts to a textual equivalent to performing mathematical operations. See MPEP 2106.04(a)(2). Therefore, these limitations recite a mathematical concept.
Dependent claims 4-7, 9-11, 15-18, and 20-22 further recite an abstract idea. Dependent claims 4 and 15 further recite the mental process and mathematical concept of transforming a second set of first gene expression data using the constructed primary model to generate transformed gene expression data of the second type and the mental process and mathematical concept of constructing a categorical model by regression analysis from at least one of the transformed gene expression data and at least some of the common gene targets. Dependent claims 5 and 16 further recite the mental process of the selection of the transformed gene expression data and/or the common gene targets being based on phenotypic data. Dependent claims 6 and 17 further recite the mental process and mathematical concept of iterating claim 4 using the categorical model to transform the first or second gene expression data; and constructing a second categorical model therefrom. Dependent claims 7 and 18 further recite the mental process and mathematical concept of transforming a set of expression data by applying the constructed categorical models in the order of their construction. Dependent claims 9 and 20 further recite the mental process of identifying the at least on common gene target. Dependent claims 10 and 21 further recite the mental process of selecting the at least one candidate feature from the recited group of candidate features. Claims 11 and 22 further recite the mental process of selecting each of the models from the recited group of models. Therefore, claims 1, 4-7, 9-12, 15-18, and 20-22 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 5-7, 9-11,15-18, and 20-22 do not recite any additional elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
a gene expression transformation system comprising the first gene expression data analysis platform, receiver, and processor;
measuring, using a first gene expression data analysis platform of the gene expression data transformation system, a set of first gene expression data for a first plurality of genes comprising an exome, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform;
receiving, at a receiver (i.e. a generic computer), the set of first gene expression data;
measuring, using a second gene expression data analysis platform of a second type, a set of second gene expression data for a second plurality of genes comprising an exome obtained using a gene expression data analysis platform of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform, and wherein the gene expression data of the second type Is not compatible with the gene expression data of the first type; and
a processor.
The additional elements of claim 12 include:
A system for transforming gene expression data, the system comprising: a first gene expression data analysis platform of the system, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform;
a first set of first gene expression data for a first plurality of genes comprising an exome obtained using the first gene expression data analysis platform;
a second gene expression data analysis platform of the system, wherein the second gene expression data analysis platform is of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform
second gene expression data for a second plurality of genes comprising an exome obtained using the second gene expression data analysis platform, wherein the gene expression data of the second type is not compatible with the gene expression data of the first type (i.e. data input to a computer); 
a second set of first gene expression data comprising an exome;
a receiver in communication with the processor and configured to receive the first gene expression data and the second gene expression data; and
a processor.
The additional element of claim 4 includes: 
receiving, at a receiver of the system, a second set of first gene expression data.
Using a first gene expression data analysis platform to measure gene expression data for a first plurality of genes comprising an exome, using a second gene expression data analysis platform to measure gene expression data for a second plurality of genes comprising an exome,  wherein the first and/or second platforms are a microarray or nanopore sequencer, and receiving first and second gene expression data by a receiver only serves to collect data for use by the abstract idea, which amounts to necessary data gathering (i.e. pre-solution activity) which is not a practical application of the recited judicial exception. See MPEP 2106.05(g).
Furthermore, a receiver coupled to a processor and receiving the first and second gene expression data (i.e. data input) are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Therefore, the claims as a whole generally links the use of the judicial exception to a particular technological environment (e.g. a computer). As such, the claims as a whole do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus, claims 1, 4-7, 9-12, 15-18, and 20-22 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.  Dependent claims 4-7, 9-11 15-18, and 20-22 do not recite any additional elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
a gene expression transformation system comprising the first gene expression data analysis platform, receiver, and processor;
measuring, using a first gene expression data analysis platform of the gene expression data transformation system, a set of first gene expression data for a first plurality of genes comprising an exome, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform;
receiving, at a receiver (i.e. a generic computer), the set of first gene expression data;
measuring, using a second gene expression data analysis platform of a second type, a set of second gene expression data for a second plurality of genes comprising an exome obtained using a gene expression data analysis platform of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform, and wherein the gene expression data of the second type Is not compatible with the gene expression data of the first type; and
a processor.
The additional elements of claim 12 include:
A system for transforming gene expression data, the system comprising: a first gene expression data analysis platform of the system, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform;
a first set of first gene expression data for a first plurality of genes comprising an exome obtained using the first gene expression data analysis platform, wherein the first set of gene expression data for a first plurality of genes comprises legacy data;
a second gene expression data analysis platform of the system, wherein the second gene expression data analysis platform is of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform
second gene expression data for a second plurality of genes comprising an exome obtained using the second gene expression data analysis platform, wherein the gene expression data of the second type is not compatible with the gene expression data of the first type (i.e. data input to a computer); 
a second set of first gene expression data comprising an exome;
a receiver in communication with the processor and configured to receive the first gene expression data and the second gene expression data; and
a processor.
The additional element of claim 4 includes: 
receiving, at a receiver of the system, a second set of first gene expression data.
Receiving data (i.e. data input), processors, and receivers (i.e. computers) are conventional computer components and/or processes which are not sufficient to amount to significantly more than the recited judicial exception. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Furthermore, measuring gene expression data using a first gene expression data analysis platform that is a microarray is well-understood, routine, and conventional; this position is supported by Elvidge (Microarray expression technology: from start to finish, 2006, Pharmacogenomics, 7(1), pg. 123-134; previously cited)  which reviews microarray expression technology and includes various gene expression platforms for generating gene expression data, including the Affymetrix Human Genome U133 Plus 2.0 array (Abstract; Figure 1; Table 1). Elvidge further shows the systems include platform-specific software, such that the platforms are used in conjunction with a computer (pg. 130, col. 1, para. 1-2). Therefore, the additional element of a first gene expression data analysis platform, including a microarray, as recited in claims 8 and 19, and generating legacy gene expression data using the gene expression platform, as recited in claims 1 and 12, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the recite judicial exception.
Measuring gene expression data using a second gene expression data analysis platform that is an RNA-seq gene expression data analysis platform is well-understood, routine, and conventional. This position is supported by Marguerat et al. (RNA-seq: from technology to biology, 2010, Cell. Mol. Life Sci., 67, pg. 569-579; previously cited), which Reviews RNA-seq technology and discloses that RNA-seq is widely used (pg. 570, col. 1, para. 2), and is dominated by three different platforms, including the Illumina Genome Analyser RNA-seq platform (pg. 570, col. 1, para. 1). Therefore, the additional element of measuring second gene expression with a second gene expression data analysis platform, including an RNA seq platform, is not sufficient to amount to significantly more than the recite judicial exception.
Furthermore, the combination of measuring legacy gene expression data using a first gene expression data analysis platform that is a microarray and using a second gene expression data analysis platform that is an RNA-seq platform is well-understood, routine, and conventional. This position is supported by Xu et al. (Parallel comparison of Illumina RNA-Seq and Affymetrix microarray platforms on transcriptomic profiles generated from 5-aza-deoxy-cytidine treated HT-29 colon cancer cells and simulated datasets, 2013, BMC Bioinformatics, 14(Suppl 9):S1, pg. 1-14; previously cited), Wang et al. (The concordance between RNA-seq and microarray data depends on chemical treatment and transcript abundance, 2014, Nature Biotechnology, 32(9), pg. 926-932; previously cited), and Xu et al. (hereinafter Schweitzer et al.) (Cross-platform Performance Evaluation of RNA-Seq and Microarray, 2013, Leland Stanford Junior University, pg. 1; previously cited).  Xu et al. discloses performing RNA-sequencing using an Illumina sequencer to generate gene expression measurements (pg. 2, col. 2, para. 3 to pg. 3, col.1 , para. 1) and additionally using an Affymetrix microarray to generate a second set of gene expression measurements (pg. 3, col. 1, para. 2) in order to compare the two sets of measurements (Abstract).  Wang et al. discloses generating gene expression data using both Illumina RNA-seq and Affymetrix microarray platforms (Abstract; ONLINE METHODS: paired-end RNA-seq and analysis; ONLINE METHODS: microarray analysis). Schweitzer et al. also discloses generating both RNA-seq expression data and microarray expression data for comparison (pg. 1, Summary, para. 2-3; Method; Result 1). Therefore, the combination of additional elements of measuring first legacy gene expression data and second gene expression data with a microarray gene expression data analysis platform and an RNA-seq gene expression data analysis platform, respectively, and a system comprising both gene expression data analysis platforms, are not sufficient to amount to significantly more than the recite judicial exception.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 31 Oct. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that the transformation of gene expression data from an old platform to a new platform is improvement to computer technology because the method and system allow for gene expression data of the first type to be used even if there is no system to use the first type, given the first type is generated by a legacy or outdated platform, and that the claimed invention provides a specific solution to the on-going issue with new technological developments preventing the user of old information, software, or hardware because following implementation of the method or use of the system, there is a direct and measurable improvement in the functioning of the computer, as it can now utilize the gene expression information where it previously could not, thus providing a solution to this long-standing technological problem in computers (Applicant’s remarks pg. 13, para. 2). 
This argument is not persuasive. Under Step 2A, Prong 2 of the analysis, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). See MPEP 2106.05(a) I. Furthermore, merely adding a computer after the fact to an abstract idea does not reflect an improvement in computer technology. See MPEP 2106.05(f).  In this case, utilizing a computer to apply a model to transform gene expression data merely invokes computers as a tool to apply a model to transform data and merely adds a computer after the fact to an abstract idea, and therefore, does not serve to improve the capabilities of a computer. Specifically, a generic computer is capable of receiving gene expression data of a first and second type and applying an algorithm/software to process said expression data (as is already required by the independent claims), and thus capability of the computer has not been improved. A generic computer is capable of receiving and analyzing such first expression data, as is already required by independent claims 1 and 12. Therefore, the claims do not improve computer technology by allowing a computer to utilize gene expression data it previously could not.
Furthermore, MPEP 2106.05(a) II. states the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. Because the transformation of a second set of first gene expression data into transformed gene expression data of a second type is part of the abstract idea, this transformation alone cannot provide the improvement. Therefore, the claimed subject matter does not improve any other technology.

Applicant remarks that the claimed method and system performs functionality that cannot be accomplished by the human mind alone because the output of the non-limiting platform types identified in the specification comprise thousands of data points, as exemplified in FIGS. 7, 8A, 8B, 9A, and 9B, and generating a model and then utilizing the model to transform each of those many thousands of datapoints, one by one, is more than a human mind could perform in any reasonable amount of time, such as a lifetime (Applicant’s remarks at pg. 13, para. 3 to pg. 14, para. 1). Applicant further remarks that the claims as currently amended recite “transforming the set of first gene expression data…” in claim 1 and “transforming the second set of first gene expression data…” in claim 12, that the first set of gene expression data and the second set of first gene expression data comprises expression data for an exome, and therefore, transforming gene expression data for an exome would constitute thousands of genes and performing millions of calculations that a human could not perform, even armed with pen and paper, in a lifetime (Applicant’s remarks at pg. 14, para. 2 and pg. 19, para. 2 to pg. 20, para. 1).
This argument is not persuasive. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019). Applying, for example, a linear regression model (e.g. an example of the primary model) to even thousands of data points can be practically performed in the mind aided with pen and paper because the limitation of applying the model only requires performing multiplication and addition, and repeating these processes for each of thousands of data points. The human mind is equipped to perform multiplication and addition, and repeating the mental process steps thousands of times does not preclude the steps from being performed mentally aided with pen and paper. It is further noted the claims do not require that the exome is a human exome, and thus the exome could include a bacterial exome containing ~ 500-1000 genes. Last, the of transforming the gene expression data using the constructed primary model also recites a mathematical concept. Therefore, even the limitation for transforming the data using the primary model did not recite a mental process, the limitation would still recite the abstract idea of a mathematical concept.

Applicant remarks that the claims do not recite a mathematical concept because the claims do not explicitly recite a mathematical process or equation, and then points to several examples of limitations that the courts have found to not recite a mental process and remarks that if the above claims, all of which comprise a mathematical calculation, are patent-eligible because they recite a method that cannot be performed in the human mind, then the present claims are not and the Patent Office must provide reasoning why there is a difference between these claims (Applicant’s remarks at pg. 14, para. 3 to pg. 15, para. 3).
This argument is not persuasive. Applicant points to the cases cited in MPEP 2106.04(a)(2) III A. as evidence to why the instant claims to not recite a mathematical concept. The cases in MPEP 2106.04(a)(2) III. A. are examples of limitations that cannot be practically performed in the human mind and therefore do not recite a mental process. However, a claim can recite a mathematical concept and not recite a mental process and vice-versa. Furthermore, MPEP 2106.04(a)(2) III provides no indication that any of the claims in the cited cases are patent eligible specifically because they do not recite an abstract idea under Step 2A, Prong 1 of the analysis, as opposed to being directed to an improvement to technology under Step 2A, Prong 2. Last, the instant claims are different than the claims in the cited cases because the limitations discussed in the above rejection as reciting a mental process are not too complex to be practically performed in the mind, unlike the examples provided in MPEP 2106.04(a)(2) III. That is, the instant claims do not require calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, detecting suspicious activity by using network monitors and analyzing network packets, a specific data encryption method for computer communication involving a several-step manipulation of data, or rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask.
Furthermore, MPEP 2106.04(a)(2) I. C. states a claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. As discussed above, the broadest reasonable interpretation of performing regression analysis includes linear regression models, which requires performing mathematical calculations (e.g. the addition of weighted variables). Furthermore, the constructed primary model for transforming gene expression data from a first type to a second type recites a mathematical relationship, given the model represents the mathematical relationship between the two types of data sets. Similarly, identifying which possible candidate features is best correlated with the set of regression parameters requires calculating the correlation (i.e. r) between the features and regression parameters, which amounts to a textual equivalent to performing mathematical calculations. Last, as discussed above, the broadest reasonable interpretation of applying the constructed primary model to transform the first gene expression data involves applying a linear regression model, which requires performing the addition of weighted variables and thus amounts to a textual equivalent to performing mathematical operations. Therefore, these limitations recite a mathematical concept.

Applicant remarks that the instant claims do not recite a mathematical concept because, while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in claims like, as in examples 38-39 and in contrast to example 41, and further remarks that the proper test is whether the claims recite a mathematical relationship, formula, or calculation, not whether the claim requires mathematical calculations (Applicant’s remarks at pg. 14, para. 3 to pg. 18, para. 1). Applicant further remarks that the instant claims closer align to examples 38-39 and are vastly different than example 41, and that there is no question that the claims do not recite a judicial exception (Applicant’s remarks at pg. 18, para. 2).
This argument is not persuasive. Example 38 involves providing a digital computer simulation based on initializing a model of an analog circuit with circuit elements, generating a random value for each circuit element, and simulating a digital representation of the analog circuit. Example 39 involves transforming digital facial images and training a neural network. In contrast, instant claim 1 recites “…performing regression analysis…”, “…identifying which of the plurality of possible candidate features is best correlated…”, and “transforming the set of first gene expression data, using the constructed primary model to generate transformed expression data of the second type”. A claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I C. Accordingly, the instant claims recite a performing a regression analysis, which is not merely based on a mathematical concept but encompasses a mathematical calculation. Similarly, identifying correlations is a textual equivalent to performing mathematical calculations (i.e. calculating an r value) and therefore, also encompasses a mathematical calculation. Last transforming expression data (i.e. numerical value) with a constructed model to generate another set of numerical values (e.g. the transformed expression data) is a step of determining a number using mathematical methods. That is, each of the above limitations, when given their broadest reasonable interpretation.

Applicant remarks that the steps of examples 38-39 have been found by the Patent Office to not recite a judicial exception, and that it cannot be reconciled that these steps in examples 38-39 do not recite a mathematical concept and the steps in the present claims do recite a mathematical concept (pg. 18, para. 3 to pg. 19, para. 1).
This argument is not persuasive for the same reasons discussed above. 

Applicant remarks the claims integrate the alleged abstract idea into a practical application because the claimed method/system performs a process that cannot be performed in the human mind (Applicant’s remarks at pg. 19, para. 4 to pg. 20, para. 2).
This argument is not persuasive. For the reasons discussed above, the claims recite a mental process and furthermore, do not integrate the recited judicial exception into a practical application. It is noted that whether a claim recites a judicial exception, including the mental process grouping of abstract idea, is determined under Step 2A, Prong 1 of the analysis. When determining if a judicial exception is integrated into a practical application under Step 2A, Prong 2, the additional elements are evaluated after it has been determined the claims recite a judicial exception under Step 2A, Prong 1. See MPEP 2106.04.

Conclusion
No claims are allowed.
Claims 1, 4-7, 9-12, 15-18, and 20-22 are free of the art for the reasons discussed in the Office action mailed 17 Aug. 2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1672     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1672